Citation Nr: 0018373	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of hepatitis.  

2.  Entitlement to service connection for a claimed heart 
condition.  

3.  Entitlement to service connection for claimed 
hypertension.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the RO.  



FINDING OF FACT

The veteran has presented evidence which shows that his claim 
of service connection for residuals of hepatitis is plausible 
and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for residuals of hepatitis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a), 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may also be granted for cirrhosis of the liver 
where it is manifest to a degree of 10 percent or more within 
the first postservice year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions regarding questions of medical 
causation cannot constitute evidence to render a claim well 
grounded under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of factual statements offered by 
the veteran are presumed in determining whether a claim is 
well grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran seeks service connection for residuals of 
hepatitis.  The Board notes in this regard that all of the 
veteran's service medical records are not available for 
review.  However, a report of examination for separation in 
September 1955 noted that the veteran was treated for 
hepatitis in 1954.  The evidence of record also includes the 
January 1991 private medical report that stated that the 
veteran might have a problem with his liver, perhaps related 
to remote history of hepatitis.  

The private examiner's statement is competent evidence 
suggesting that the veteran has current disability 
attributable to hepatitis that had its onset during active 
duty, satisfying the requirements of Caluza.  

Hence, the Board finds that the veteran has submitted a well-
grounded claim.  





ORDER

As a well-grounded claim of service connection for residuals 
of hepatitis has been presented, the appeal is allowed to 
this extent, subject to further action as discussed 
hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for residuals of hepatitis by the RO is mandated.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including an 
examination to determine whether there are current residual 
disability due to the in-service hepatitis.  

The veteran also has asserted that he currently suffers a 
heart condition, hypertension and diabetes mellitus due to 
service.  However, these assertions are not supported by 
competent evidence regarding the etiology of the claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus. the veteran should be provided an opportunity to 
provide all medical evidence to support his contentions 
regarding the claimed disabilities.  See 38 U.S.C.A. § 
5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the residuals of 
hepatitis since service.  In addition, 
the RO should instruct the veteran to 
submit all medical evidence which tends 
to support his assertions that he 
currently suffers from a heart 
disability, hypertension and diabetes 
mellitus due to disease or injury which 
was incurred in or aggravated by service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
residuals of hepatitis.  All indicated 
tests must be conducted.  The examiner 
should elicit from the veteran and record 
a detailed medical history.  The claims 
folder must be made available to and 
reviewed by the examiner.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to whether the veteran has 
current residual disability due to 
hepatitis which was incurred in service.  
A complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo consideration of the veteran's well-
grounded claim of service connection for 
the residuals of hepatitis and should 
also undertake review of the other 
claims.  All indicated development should 
be taken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



